DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating shaft”, “second control block”, “air pump”, “control switch”, and “spraying groove” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (US 1,906,975).
Regarding claim 1, Larson teaches a sprayer (fig. 1, 4), comprising a spraying part (11); wherein the spraying part comprises a spraying head (24), a first water-air adjusting part (figs. 1, 4 - 12 and the portion of 26 to the right of the annular chamber 47), a second water-air adjusting part (figs. 1, 4 - 59 and the portion of 26 to the left of the annular chamber 47), a spraying needle (22), a control block (34), and a water tank (17); 
a water-air channel (58) is disposed on the spraying head (figs. 1, 4), and the spraying head comprises a spraying end (figs. 1, 4 - the left end); the water-air channel penetrates through the spraying head (figs. 1, 4), the water-air channel extends from the spraying end to one end of the spraying head (figs. 1, 4 - the channel 58 extends from the right end to the left end of 24), and the one end of the spraying head is distal to the spraying end (figs. 1, 4); 
a first water channel (21), a first air channel (48), and a first spraying needle channel (22) are disposed on the first water-air adjusting part (figs. 1, 4); the first water channel intersects with the first 
a second water channel (p. 3, ln. 80-83) and second air channels (63/66) are disposed on the second water-air adjusting part (fig. 1); the second water-air adjusting part is connected with the spraying head (figs. 1, 4), the second water channel is communicated with the spraying end (figs. 1, 4), a third air channel (65) is formed between the second water-air adjusting part and the spraying head (figs. 1, 4), and the second air channels are communicated with the third air channel (fig. 1); the second water-air adjusting part is connected with the first water-air adjusting part (figs. 1, 4), the first air channel is communicated with the second air channels (figs. 1, 4), and the first water channel is communicated with the second water channel (figs. 1, 4); water in the first water channel passes through the second water channel to reach the spraying end (figs. 1, 4), and air in the first air channel passes through the second air channels and the third air channel in sequence to reach the spraying end (figs. 1, 4); and 
the spraying needle passes through the first control channel and the second water channel in sequence to reach the spraying end (fig. 1); the spraying needle is connected with the control block (fig. 1), a second control channel is disposed on a position of the second water channel close to the spraying end (fig. 1); when the spraying needle is inserted into the second control channel, the spraying needle is fitted in with an inner wall of the second control channel to block the water passing through the second control channel (p. 1, ln. 88-92; fig. 1), meanwhile, the control block blocks the air inlet hole (p. 2, ln. 30-39), and the water in the water tank is separated from the atmospheric pressure; when the 
Regarding claim 2, Larson teaches the sprayer described regarding claim 1, and further wherein a plurality of the second air channels are disposed, and the plurality of the second air channels are evenly distributed along the spraying needle (fig. 7).
Regarding claim 3, Larson teaches the sprayer described regarding claim 1, and further wherein the control block is in an annular shape (p. 2, ln. 30-36; figs. 1, 4), and the control block covers the air inlet hole along a direction where the spraying needle is inserted into the second control channel (figs. 1, 4).
Regarding claim 4, Larson teaches the sprayer described regarding claim 2, and further wherein the control block is in an annular shape (p. 2, ln. 30-36; figs. 1, 4), and the control block covers the air inlet hole along a direction where the spraying needle is inserted into the second control channel (figs. 1, 4).
Regarding claim 5, Larson teaches the sprayer described regarding claim 1, and further wherein the spraying part further comprises a first control part; and the first control part comprises a first connecting block, the first connecting block is connected with the spraying needle, and the first connecting block is distal to the spraying end (see annotated figure).
Regarding claim 9, Larson teaches the sprayer described regarding claim 1, and further comprising a spraying groove is disposed on the spraying end of the spraying head (figs. 4, 5); the second water channel is communicated with the spraying groove, and the third air channel is communicated with the spraying groove (fig. 4); and the water and the air form mist spray in the spraying groove (p. 4, ln. 25-40).
claim 10, Larson teaches the sprayer described regarding claim 1, and further wherein a water outlet (18) is disposed on the water tank (fig. 4), and the water outlet is communicated with the first water channel (fig. 4).

    PNG
    media_image1.png
    677
    676
    media_image1.png
    Greyscale

Annotated Figure 1 of Larson for Claim 5
Allowable Subject Matter
Claims 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record does not disclose a sprayer with the first control plate that, when pressed, is configured to rotate the second connecting block around the rotating shaft, in combination with the other recited elements of claim 6 and the claims from which it depends.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang (US 2019/0022688), Zippel (US 2,149,932), Krautzberger (US 1,939,607), and Kaneko (WO 2008/093893) all teach sprayer having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752